Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  152798                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                  SC: 152798
                                                                     COA: 322151
                                                                     Oakland CC: 2012-242851-FH
  ANTHONY GESTAIL TUCKER,
             Defendant-Appellant.
  _________________________________________/

         By order of September 27, 2016, the application for leave to appeal the October
  15, 2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Temelkoski (Docket No. 150643). On order of the Court, the case having been
  decided on January 24, 2018, 501 Mich ___ (2018), the application is again considered,
  and it is GRANTED. The parties shall include among the issues to be briefed: (1)
  whether the requirements of the Sex Offenders Registration Act (SORA), MCL 28.721 et
  seq., amount to “punishment,” see People v Earl, 495 Mich. 33 (2014), see also Does
  # 1-5 v Snyder, 834 F3d 696, 703-706 (CA 6, 2016), cert den sub nom Snyder v John
  Does # 1-5, 138 S. Ct. 55 (Oct 2, 2017); (2) whether requiring the defendant to register
  under SORA is an ex post facto punishment, where the registry has been made public,
  and other requirements enacted, only after the defendant committed the listed offense that
  required registration under MCL 28.723(1)(e), US Const, art I, § 10; Const 1963, art 1, §
  10; and (3) whether it is cruel and/or unusual punishment to require the defendant to
  register under SORA, US Const, Am VIII; Const 1963, art 1, § 16.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Snyder (Docket No.
  153696).

          The Criminal Defense Attorneys of Michigan, the Prosecuting Attorneys
  Association of Michigan, and the American Civil Liberties Union of Michigan are invited
  to file briefs amicus curiae. Other persons or groups interested in the determination of
  the issues presented in this case may move the Court for permission to file briefs amicus
  curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2018
           s0516
                                                                               Clerk